Cite as 2013 Ark. 362

                  SUPREME COURT OF ARKANSAS

                                                    Opinion Delivered   September 26, 2013
IN RE ARK. R. CRIM. P. 1.8 & 7.1;
AND ARK. SUP. CT. R. 6-6




                                      PER CURIAM


       We published for comment proposals of the Supreme Court Committee on Criminal

Practice. See In re Committee on Criminal Practice – Proposed Rule Changes, 2013 Ark. 279 (per

curiam). We adopt the proposals and republish the rules as set out below. The changes are

effective immediately.

       We again express our gratitude to the members of the Criminal Practice Committee

for their work.

                         Arkansas Rules of Criminal Procedure

Rule 1.8. Criminal Magistrates.

....

(b) A criminal magistrate may perform the following duties with respect to an

investigation or prosecution of an offense lying within the exclusive jurisdiction

of the circuit court:

(i) Issue a search warrant pursuant to Rule 13.1.

(ii) Issue an arrest warrant pursuant to Rule 7.1 or Arkansas Code § 16-81-104,

or issue a summons pursuant to Rule 6.1.
                                    Cite as 2013 Ark. 362

(iii) Make a reasonable cause determination pursuant to Rule 4.1(e).

(iv) Conduct a first appearance pursuant to Rule 8.1, at which the criminal

magistrate may appoint counsel pursuant to Rule 8.2; inform a defendant

pursuant to Rule 8.3; accept a plea of “not guilty” or “not guilty by reason of

insanity”; conduct a pretrial release inquiry pursuant to Rules 8.4 and 8.5; or

release a defendant from custody pursuant to Rules 9.1, 9.2, and 9.3.

(v) Conduct a preliminary hearing as provided in Ark. Code Ann. § 16-93-307(a).

....

Rule 7.1. Arrest with a warrant: basis for issuance of arrest warrant.

(a) A judicial officer may issue an arrest warrant for a person who has failed to

appear in response to a summons or citation.

(b) In addition, a judicial officer may issue a warrant for the arrest of a person

if, from affidavit, recorded testimony, or other information, it appears there is

reasonable cause to believe an offense has been committed and the person

committed it. A judicial officer may issue a summons in lieu of an arrest

warrant as provided in Rule 6.1.

(c) A judicial officer who has determined that an arrest warrant should be issued may

authorize the clerk of the court or his deputy to issue the warrant.

Reporter’s Notes, 2013 Amendment.

       The 2013 amendment made it clear that in all situations in which a warrant

should issue, the judicial officer may delegate the actual issuance of the warrant to a


                                               2
                                        Cite as 2013 Ark. 362

clerk or deputy clerk.

                  Rules of the Supreme Court and Court of Appeals

Rule 6-6. Pauper’s oath and motions for attorney’s fees in criminal cases.

(a) Jurisdiction of request to proceed in forma pauperis. When a criminal case is

appealed to the Supreme Court or Court of Appeals, a request to proceed in

forma pauperis may be filed with the appellate court at any time after the record

is docketed with the clerk of the court. Prior to the docketing of the record

with the clerk of the appellate court, the trial court shall have exclusive

jurisdiction to consider a request to proceed in forma pauperis. Any petition or

motion requesting to proceed in forma pauperis that is filed with the appellate

court before the record is docketed with the clerk of the court shall be returned

for failure to comply with this Rule.

(b) Pauper’s oath and affidavit; requirement. A petition or motion filed with the

Supreme Court or Court of Appeals requesting to proceed in forma pauperis shall

be accompanied by an assertion of indigency, verified by a supporting affidavit.

The affidavit form will be provided by the Clerk of the Court for such

purposes. Any petition or motion not in compliance with this Rule will be

returned to the petitioner or counsel for failure to comply.

(c) Form for affidavit in support of request to proceed in forma pauperis. The form

of the affidavit shall be as follows:

                              [No change to current form in Rule 6-6]


                                                  3
                                     Cite as 2013 Ark. 362

(d) Content of motions for attorney's fees. All motions for attorney's fees from

attorneys appointed to represent indigent appellants in criminal cases shall

contain the following information: (1) the date of appointment; (2) the court

that appointed counsel; (3) the number of hours expended by counsel in

research, court appearances, and preparation of pleadings and briefs; (4)

counsel's customary rate of compensation in similar cases; (5) the customary rate

of compensation in similar cases of attorneys in the community; (6) expenses

incurred by counsel that are directly attributable to the case; (7) the

experience of counsel in the representation of criminal appellants; and (8) the

relative complexity of the case. The motion shall be filed not later than 30 days

after the issuance of the mandate.

Reporter’s Notes, 2013 Amendment.

       The 2013 amendment added subsection (a) to clarify which court has jurisdiction to

consider a request to proceed in forma pauperis.




                                                4